Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I (claims 1-9 and 11) in the reply filed on July 23, 2021 is acknowledged.  The traversal is on the ground(s) that the subject matter forms a single general inventive concept due to the technical relationship among the subject matter, and there is no undue burden to the Examiner to examine both Groups I and II.  This is not found persuasive because Group II has the special technical feature of molecularly characterizing a mammalian synovial fluid by comparing either 1) an area of a dried drop of synovial fluid from a mammal on a substrate to a range of values correlated with a concentration of hyaluronic acid in a synovial fluid or comparing 2) a maximum height of a bead formed on a surface of a dried drop of synovial fluid from a mammal on a substrate to a range of values correlated with a concentration of proteins present in a synovial fluid. This special technical feature is not recited in Group I at all, and therefore, there would be a burden on the Examiner to have to search for this additional special technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because of the inclusion of legal phraseology such as “said” and “comprising”. In addition, the abstract is not in single paragraph form.  Correction is required.  See MPEP § 608.01(b).
Claims 1-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 2 of claim 1, the phrases “the type” and “the stage” lack antecedent basis. On line 3 of claim 1, the phrase “the course” lacks antecedent basis. On line 6 of claim 1, the phrase "such as" (i.e. “such as glass”) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). On lines 8-9 of claim 1, the phrase “the morphological features” lacks antecedent basis. On line 9 of claim 1, the phrase “a value for said parameter” should be changed to –a value for said at least one parameter—so as to use the same terminology as recited on line 8 of claim 1. On line 12 of claim 1, the “reference synovial fluid” is indefinite since it is not clear what constitutes being a “reference synovial fluid”. Is the reference synovial fluid a synovial fluid collected from a healthy mammal not having a joint disease, or is the reference synovial fluid a synovial fluid collected from a mammal having a known type, degree and stage of a joint disease? On line 13 
On line 5 of claim 2, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
On line 3 of claim 3, the phrase “the Raman spectrum” lacks antecedent basis. On line 5 of claim 3, the “reference synovial fluid” is indefinite since it is not clear what constitutes being a “reference synovial fluid”. Is the reference synovial fluid a synovial fluid collected from a healthy mammal not having a joint disease, or is the reference synovial fluid a synovial fluid collected from a mammal having a known type, degree and stage of a joint disease? Claim 3 is indefinite since it is not clear how the comparison of the Raman spectrum of the dried drop to the Raman spectrum of the reference synovial fluid is used to make a diagnosis of a joint disease in a mammal, or to determine a type and/or stage of a joint disease in a mammal, or to predict a course of a joint disease in a mammal, as recited in the preamble of claim 1. 
On line 3 of claim 6, the phrase “significant clinical symptoms” is indefinite since it is not clear what constitutes being “significant”, and what the clinical symptoms of a joint disease are. Also, on line 3 of claim 6, the phrase “low cartilage mass” is indefinite since it is not clear what constitutes being “low” in this phrase. 
On lines 4-5 of claim 7, the phrase "such as" (i.e. “such as glass”) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). On line 7 of claim 7, the phrase “the morphological features” lacks antecedent basis. On line 8 of claim 7, the phrase “a value for said parameter” should be changed to –a value for said at least one parameter—so as to use the same terminology as recited on line 7 of claim 7. On line 13 of claim 7, the phrase “said parameter” should be changed to -- said at least one parameter—so as to use the same terminology as recited on line 7 of claim 7. On lines 13-14 of claim 7, the phrase “the maximum height” lacks antecedent basis. On line 14 of claim 7, the phrases “the bead”, “the surface” and “the area” lack antecedent basis. On line 15 of claim 7, the phrase “the surface profile” lacks antecedent basis. Lines 13-15 of claim 7 are indefinite since the parameters recited on these lines all relate to morphological features of the drop on the flat substrate. However, it is not clear how these recited parameters (i.e. a maximum height of a bead on a surface of the drop, an area of the drop, and a surface profile of the drop) can be measured since step b) of the method recites that the drop is dried, and therefore, there is no drop to be measured. It is unclear how the parameters recited on lines 13-15 of claim 7 can be measured on a drop which has been dried. Claim 7 is indefinite since the preamble of the claim recites a process for monitoring a mammal with joint disease, but none of the steps of the method positively recite how such monitoring is performed. It is not clear how the comparison of each value of the measured parameters at time T1 to the measured parameters at time T0 is used to monitor a joint disease in the mammal. Does an increase or a decrease in the measured parameters at time T1 as compared to the measured parameters at time T0 serve to monitor the joint disease in the mammal and indicate whether the joint disease is worsening or getting better over time between time T0 and time T1? 
On line 1 of claim 8, the phrase “the efficacy” lacks antecedent basis. On line 5 of claim 8, the phrase “the start” lacks antecedent basis. On line 6 of claim 8, the phrase "such as" (i.e. “such as glass”) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). On lines 8-9 of claim 8, the phrase “the morphological features” lacks antecedent basis. On line 9 of claim 8, the phrase “a value for said parameter” should be changed to –a value for said at least one parameter—so as to use the same terminology as recited on line 8 of claim 8. On line 12 of claim 8, the “reference synovial fluid” is indefinite since it is not clear what constitutes being a “reference synovial fluid”. Is the reference synovial fluid a sample of synovial fluid from the mammal collected before the administration of the treatment to the mammal? On line 13 of claim 8, the phrase “said parameter” should be changed to -- said at least one parameter—so as to use the same terminology as recited on line 8 of claim 8. On lines 13-14 of claim 8, the phrase “the maximum height” lacks antecedent basis. On line 14 of claim 8, the phrases “the bead”, “the surface” and “the area” lack antecedent basis. On line 15 of claim 8, the phrase “the surface profile” lacks antecedent basis. Lines 13-15 of claim 8 are indefinite since the parameters recited on these lines all relate to morphological features of the drop on the flat substrate. However, it is not clear how these recited parameters (i.e. a maximum height of a bead on a surface of the drop, an area of the drop, and a surface profile of the drop) can be measured since step b) of the method recites that the drop is dried, and therefore, there is no drop to be measured. It is unclear how the parameters recited on lines 13-15 of claim 8 can be measured on a drop which has been dried. Claim 8 is also indefinite since the preamble of the claim recites a process for determining an efficacy of a treatment for a joint disease in a mammal having the joint disease, but there are no positive steps in the method for determining such an efficacy of the treatment. Is the reference value in step d) a value for the measured parameters before the treatment has been administered to the mammal so that the comparison of the parameters measured in step c) to the reference value in step d) serves to determine whether the administered treatment is effective at improving the joint disease? 
On line 5 of claim 9, the phrase “the start” lacks antecedent basis. On line 7 of claim 9, the phrase "such as" (i.e. “such as glass”) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). On line 9 of claim 9, the phrase “the morphological features” lacks antecedent basis. On line 10 of claim 9, the phrase “a value for said parameter” should be changed to –a value for said at least one parameter—so as to use the same terminology as recited on line 9 of claim 9. On line 13 of claim 9, the “reference synovial fluid” is indefinite since it is not clear what constitutes being a “reference synovial fluid”. Is the reference synovial fluid a sample of synovial fluid from the mammal collected before the administration of one of the candidate compounds to the mammal? On line 14 of claim 9, the phrase “said parameter” should be changed to -- said at least one parameter—so as to use the same terminology as recited on line 9 of claim 9. On lines 14-15 of claim 9, the phrase “the maximum height” lacks antecedent basis. On line 15 of claim 9, the phrases “the bead”, “the surface” and “the area” lack antecedent basis. On line 16 of claim 9, the phrase “the surface profile” lacks antecedent basis. Lines 14-16 of claim 9 are indefinite since the parameters recited on these lines all relate to morphological features of the drop on the flat substrate. However, it is not clear how these recited parameters (i.e. a maximum height of a bead on a surface of the drop, an area of the drop, and a surface profile of the drop) can be measured since step b) of the method recites that the drop is dried, and therefore, there is no drop to be measured. It is unclear how the parameters recited on lines 14-16 of claim 9 can be measured on a drop which has been dried. Claim 9 is also indefinite since the preamble of the claim recites a process for screening a non-human mammal for candidate compounds to treat a joint disease in the mammal, but there are no positive steps in the method for screening candidate compounds. Is the reference value in step d) a value for the measured parameters before one of the candidate compounds has been administered to the mammal so that the comparison of the parameters measured in step c) to the reference value in step d) serves to determine whether the candidate compound is effective at improving the joint disease? 
On line 3 of claim 11, the phrase “the Raman spectrum” lacks antecedent basis. On line 5 of claim 11, the “reference synovial fluid” is indefinite since it is not clear what constitutes being a “reference synovial fluid”. Is the reference synovial fluid a synovial fluid collected from a healthy mammal not having a joint disease, or is the reference synovial fluid a synovial fluid collected from a mammal having a known type, degree and stage of a joint disease? Claim 11 is indefinite since it is not clear how the comparison of the Raman spectrum of the dried drop to the Raman spectrum of the reference synovial fluid is used to make a diagnosis of a joint disease in a mammal, or to determine a type and/or stage of a joint disease in a mammal, or to predict a course of a joint disease in a mammal, as recited in the preamble of claim 1. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation between morphological features (i.e. a maximum height of a bead formed on a surface of the drop, an area of the drop, or a surface profile of the drop) of a dried drop of synovial fluid on a substrate and a presence of, type of and/or stage of a joint disease in a mammal, or the efficacy of a treatment for a joint disease with a candidate compound, without significantly more. The claim(s) recite(s) measuring morphological features of a dried drop of synovial fluid on a substrate, correlating the measurements with a presence of, type of and/or stage of a joint disease in a mammal, or the efficacy of a treatment for a joint disease with a candidate compound. This judicial exception is not integrated into a practical application because the additional steps recited in the methods concerning depositing a drop of a synovial fluid from a mammal on a substrate, drying the drop, and measuring the morphological features of the drop only amount to extra-solution activity which are required for all applications of the natural correlation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite implementing the judicial exception with any particular machine or manufacture, applying the judicial exception to effect a specific and particular type of treatment to a mammal, or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (i.e. disease diagnosis), and is instead merely instructions to “apply” the judicial exception in a generic way. 
When looking at the 2019 Revised Patent Subject Matter Eligibility Guidance for patent eligibility under 35 USC 101 (January 2019), it is noted that claims 1-9 and 11 meet step 1 of the guidance since the claims are directed to a method/process. The claims also meet prong 1 of step 2A of the analysis since the claims recite the judicial exception of a natural phenomenon between morphological features (i.e. a maximum height of a bead formed on a surface of the drop, an area of the drop, or a surface profile of the drop) of a dried drop of synovial fluid on a substrate and a presence of, type of and/or stage of a joint disease in a mammal, or the efficacy of a treatment for a joint disease with a candidate compound. The synovial fluid collected from the mammal is a natural substance found in the body of the mammal, and the measured morphological features of the synovial fluid are natural properties of this fluid which correlate with the same properties found naturally in the body of the mammal. 
The claims do not meet prong 2 of step 2A of the analysis since the claims do not recite additional elements that integrate the judicial exception into a practical application. The steps of the method are not recited as being performed with any particular machine or manufacture that is integral to the claims, and the claims do not recite applying the judicial exception to effect a specific and particular type of treatment to a mammal. The additional steps of depositing a drop of a synovial fluid from a mammal on a substrate, drying the drop, and measuring the morphological features of the drop only amount to extra-solution activity which are required for all applications of the natural correlation. The monitoring of a mammal with a joint disease, as recited in 7, does not comprise a practical application of the natural correlation since this method only amounts to making the natural correlation at different points in time and evaluating how the natural correlation changes over time. The steps of determining an efficacy of a treatment for a joint disease in a mammal and screening for candidate compounds to treat a joint disease, as recited in claims 8-9, do not amount to a practical application of the natural correlation since the claims do not recite applying or using the natural correlation to effect a particular and specific treatment or prophylaxis for a joint disease, such as the administration of a specific type of drug or a specific type of therapy to a mammal having a joint disease. No additional elements or components are recited in the claims that apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception such that the claims are more than a drafting effort designed to monopolize the exception. 
The claims also do not meet step 2B of the 35 USC 101 analysis since the claims do not recite an inventive concept (i.e. the claims do not recite any additional elements that amount to significantly more than the judicial exception).  In addition, the claims do not recite any other steps which are not well-understood, routine and conventional. The step of comparing the measured morphological features of the dried drop of synovial fluid to a reference value representative of a reference synovial fluid only constitutes using a control sample in the testing, which directly integrates the law of nature recited in the claims. This step of comparison to a reference value is typically taken by those in the field to perform testing of a sample and does not add anything substantial to the method of claim 8. The step of further measuring a Raman spectrum of the dried drop and comparing the Raman spectrum with a reference Raman spectrum is well-understood, routine and conventional, as admitted by Applicants on pages 2-3 of the specification where the article to Esmonde-White et al (2009a) and US 2007/0082409 are described which both teach of measuring morphological features of dried drops of synovial fluid on a substrate using Raman spectroscopy.  Also, each of the references to Esmonde-White et al submitted in the Information Disclosure Statement filed on December 18, 2019 teach of measuring morphological features of dried synovial fluid samples using Raman spectroscopy, and also teach of using white-light interferometry to image the dried drops. Therefore, there is no inventive concept recited in the claims beyond the judicial exception, and the claims are not patent eligible under 35 USC 101. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Dudhia et al who teach of a method for diagnosing degenerative joint disease in a patient by obtaining a spectrum of Raman scattered radiation from a cartilage tissue in a joint; Gobezie et al who teach of a method for diagnosing osteoarthritis in a subject by measuring expression levels of different polypeptides in a biological sample obtained from a subject; Cook et al who teach of a method to detect osteoarthritis in a subject by determining osteoarthritis marker polypeptides in a synovial fluid sample collected from the subject; and Morris et al who teach of a method for measuring cartilage condition markers using surface-enhanced Raman spectroscopy (SERS). 

















Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        August 8, 2021